Citation Nr: 1048339	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected internal derangement of the right 
knee, to include arthritis.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1945 to September 
1948 and from October 1950 to December 1951. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

An August 2010 VA outpatient treatment report includes a medical 
assessment that the Veteran had sural nerve damage due to a 
bayonet injury and/or frostbite during the Korean War.  As the 
raised claim of entitlement to service connection for such 
disability has not yet been addressed by the RO and is not 
inextricably intertwined with the issues on appeal, it is 
referred to the RO for appropriate action.  

In October 2010 the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge.  A transcript of that proceeding is 
of record and has been associated with the claims file.  The 
Veteran submitted additional evidence at that time, along with a 
waiver of consideration of the agency of original jurisdiction.  
38 C.F.R. § 20.1304.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has not been shown to be 
causally or etiologically related to active service.  

2.  The Veteran has marked disability of the right knee; flexion 
and extension, at worst, are shown to be 70 degrees and 10 
degrees, respectively, including with consideration of pain; and 
ankylosis has not been demonstrated. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected internal derangement of the right 
knee, to include arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Codes (DC) 5003, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in August 2008, January 2009, 
April 2009 and August 2009.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court or Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations 
in increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
however, finding that VA is not required to tailor § 5103(a) 
notice to individual veterans or to notify them that they may 
present evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life for 
proper claims adjudication.  For an increased rating claim, 
section § 5103(a) now requires that the Secretary notify 
claimants generally that, to substantiate a claim, they must 
provide, or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009 (holding that notice specific to individual Veterans is 
no longer required in increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the 
April 2009 letter from the RO to the Veteran met the requirements 
of Vazquez-Flores.  This was followed by readjudications in a 
June 2009 Statement of the Case (SOC) and a February 2010 
Supplemental Statement of the Case (SSOC).  Accordingly, the 
notice timing error did not affect the essential fairness of the 
adjudication.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Veteran was afforded several VA examinations during the 
pendency of the appeal.  The reports of the examinations reflect 
that the examiner reviewed the Veteran's medical records, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered a diagnosis and opinion 
consistent with the remainder of the evidence of record and 
pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

At his hearing in October 2010, the Veteran's representative 
requested that the Veteran be provided another VA examination.  
At the time, the representative stated that the last compensation 
examination was in October 2008.  Hearing transcript (T.), page 
4.  The Board notes that the record contains a more recent 
examination in January 2010, which, as stated above, is adequate 
for rating purposes.  Further, VA outpatient treatment records 
that were obtained since that time have noted that the Veteran's 
status remained unchanged.  See VA outpatient treatment report 
dated in September 2010.   Therefore, additional examination is 
not necessary.  

Therefore, the Board finds that the RO has satisfied the duty to 
notify and the duty to assist and will proceed to a discussion of 
the merits of the Veteran's appeal.

Bilateral Hearing Loss

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss.  In general, service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If there is 
no showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the 
nervous system, like sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

The U.S. Court of Appeals for Veterans Claims has held that for 
service connection to be awarded, there must be: 1) medical 
evidence of a current disability; 2) medical evidence, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails 
to demonstrate any one element, denial of service connection will 
result.

The Veteran first claimed entitlement to service connection for 
bilateral hearing loss in August 2008.  A December 2008 rating 
decision denied entitlement to service connection for that 
condition.  The Veteran submitted a Notice of Disagreement (NOD) 
in June 2009.  The RO issued a Statement of the Case (SOC) in 
August 2009, and in September 2009 the Veteran filed a 
Substantive Appeal (VA Form 9).

The Veteran's service personnel records indicate that he served 
from December 1945 to September 1948 as a Military Policeman and 
from October 1950 to December 1951 as a Supply Records 
Specialist.  His service treatment records do not indicate any 
complaints of hearing loss.  They only show that the Veteran was 
administered a "whispered voice" hearing test on several 
occasions.  At each of these tests the Veteran's hearing was 
described as "15/15."  

The Veteran's VA treatment records indicate that he began being 
seen for audiological consultations in 1999.  VA treatment 
records indicate that the Veteran was seen for follow-up 
audiological examination in May 2000, May 2001, May 2002 and 
October 2004.  On each occasion moderately severe high frequency 
sensorineural hearing loss was diagnosed bilaterally.  

In an August 2008 statement the Veteran reported that he served 
in the 1st Division, 33rd Field Artillery on a 105 mm Howitzer in 
1947 and that he also worked to improve the 105 mm Howitzer 
mounted on Jeeps while stationed in Aberdeen, Maryland.  He 
stated that he was never issued ear plugs during his time in 
service.  

In December 2009 the Veteran was afforded a VA examination in 
support of his claim of entitlement to service connection for 
bilateral hearing loss.  During that examination the Veteran 
reported that he first noticed difficulty hearing approximately 
twenty years earlier.  Pure tone test results indicated moderate 
to severe high frequency sensorineural hearing loss from 3000 
Hertz through 8000 Hertz in the right ear and moderate to 
profound sensorineural hearing loss from 2000 Hertz through 8000 
Hertz in the left ear.  Word discrimination was 96 percent in the 
right ear and 86 percent in the left ear.  The examiner diagnosed 
the Veteran with bilateral sensorineural hearing loss, mild in 
the right ear and moderately severe in the left ear.  She stated 
that it was not at least as likely as not that the Veteran's 
current hearing loss is related to his military noise exposure 
because the Veteran first reported noticing difficulty hearing 
many years after service.  

During the Veteran's hearing before a Veterans Law Judge the 
Veteran reiterated that no hearing protection was provided during 
his time in service and that he was attached to an artillery unit 
where he tested 105 mm Howitzer guns.  The Veteran also stated 
that he was unsure when he first noticed hearing problems, but 
that it was after having surgery on his knee in 1960 or 1961; he 
further explained that he really could not remember.  T. 9.    

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of the claimed conditions and a nexus or 
relationship between those conditions and service, or between 
those conditions and another service-connected disorder.  The 
Veteran has presented no evidence of any link between his 
bilateral hearing loss and any incident of service beyond his own 
unsupported statements.  In the absence of any evidence showing 
possible etiology during the Veteran's period of service or 
evidence showing that the Veteran's bilateral hearing loss dates 
back to his period of service the claim for service connection 
must be denied.  

The Veteran has clearly expressed his belief that the claimed 
condition is related to service and the Board does not doubt his 
sincerity.  In this case, there is no continuity of 
symptomatology since service as the Veteran's symptoms initially 
began several years after service.  See 38 C.F.R. § 3.303(b) (If 
a condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection).  There is insufficient 
evidence to show that the Veteran's hearing loss dates back to 
service, and the Board further notes that the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, including the etiology of his hearing loss.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, this is not a case in which the Veteran's lay beliefs 
alone can serve to establish any association between the claimed 
condition and his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
In sum, the Veteran's lay report is outweighed by the other 
evidence of record, including the December 2009 VA examination 
report, which indicates that the Veteran's hearing loss is not 
due to service.

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's bilateral hearing 
loss began during active service or is causally related to any 
incident of active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection is not warranted.

Right Knee Disorder

The Veteran has also claimed entitlement to a rating in excess of 
30 percent for his service-connected internal derangement of the 
right knee, to include arthritis.  Essentially, the Veteran 
contends that the current evaluation assigned for this condition 
does not accurately reflect its severity.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Although the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view 
of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all findings specified.  38 C.F.R. 
§ 4.21.  The Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether or 
not they were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2008).  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
strength, speed coordination, and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesion, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2010).  

In addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Veteran first claimed entitlement to service connection for a 
right knee disorder in May 1959.  A July 1959 rating decision 
granted entitlement to service connection for post-operative 
internal derangement of the right knee and assigned a 10 percent 
rating under DC 5259 effective from May 1, 1959, the day the 
Veteran first filed his claim.  A May 1962 rating decision 
increased the Veteran's rating to 100 percent based on surgery 
performed that month.  An October 1964 rating decision reduced 
the rating back to 10 percent, effective from July 25, 1962.  
Since then the Veteran filed for an increased rating on numerous 
occasions.  In rating decisions from November 1964 until July 
1993 the RO denied entitlement to a rating in excess of 10 
percent.  However, an April 2001 rating decision granted 
entitlement to a rating of 30 percent effective from December 29, 
2000.  

In August 2008 the Veteran again claimed entitlement to an 
increased rating.  The RO issued a rating decision in December 
2008 denying entitlement to a rating in excess of 30 percent.  
The Veteran submitted a Notice of Disagreement (NOD) in January 
2009.  The RO issued a Statement of the Case (SOC) in June 2009 
and the Veteran filed a Substantive Appeal (VA Form 9) later that 
month.

The Board otherwise notes that service connection is also in 
effect for neuritis of the right knee, evaluated as 20 percent 
disabling under DC 8622.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating.  38 C.F.R. § 4.123 (2010).  The 
rating for this service-connected disability is not on appeal, 
and the symptoms of it may not be considered in the rating for 
the issue on appeal.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).

The Veteran's service-connected right knee disorder, 
characterized as internal derangement of the right knee, to 
include arthritis, has been rated as 30 percent disabling under 
Diagnostic Code 5261 for limitation of extension.  As of the 
March 2010 rating decision, this disability is rated 30 percent 
disabling under DC 5262.   A 30 percent evaluation under DC 5262 
requires marked knee disability.   Nonunion of the tibia and 
fibula of the lower extremity warrants a 40 percent rating if 
there is loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Knee disabilities are also rated under Diagnostic Codes 5260 and 
5261.  If the evidence shows compensable limitation of both 
flexion and extension, two separate disability ratings may be 
assigned. VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns 
limitation of leg flexion.  A noncompensable evaluation is 
assigned where flexion is limited to 60 degrees.  A 10 percent 
rating is assigned where flexion is limited to 45 degrees.  A 20 
percent rating is assigned where flexion is limited to 30 
degrees.  Finally, a 30 percent rating is assigned where flexion 
is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under 
Diagnostic Code 5261, a noncompensable evaluation is assigned 
where extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 20 
degrees.  A 40 percent evaluation is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added under Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Code 5003.  The 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Id. Note 1.

A maximum 10 percent rating is assigned under DC 5259 for 
symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, DC 
5259.

DC 5256, which governs ankylosis of the knee, permits a 30 
percent rating for ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 degrees.  
A 40 percent rating is assigned with flexion between 10 and 20 
degrees.  With flexion between 20 degrees and 45 degrees, a 50 
percent rating is warranted, and with knee ankylosis that is 
extremely unfavorable, and flexion at an angle of 45 degrees, the 
maximum 60 percent evaluation is assignable. 38 C.F.R. § 4.71a, 
DC 5256.

The relevant evidence of record for the period on appeal includes 
VA treatment records, VA examination reports and both written and 
oral statements from the Veteran.  The Veteran's VA treatment 
records indicate that he has been consistently treated for right 
knee pain.  VA treatment records from July 2008 indicate that the 
Veteran was taking hydrocodone with Tylenol for pain associated 
with his right knee, but that he was not interested in surgery or 
injection of the knee.  

In an August 2008 statement the Veteran reported that his knee 
had gotten worse and that he has a hard time walking and going up 
and down stairs.  He also reported that he is unable to use a 
stepstool or ladder.  

In October 2008 the Veteran was afforded a comprehensive VA 
examination for his right knee.  During that examination the 
Veteran stated that he has pain everyday, which is aggravated by 
standing or walking or more than 15 minutes at a time.  He also 
reported that he has daily flare-ups and that these last several 
hours, during which the pain is a 10 out of 10.  He indicated 
having great difficulty bending, stooping, squatting, doing 
stairs or moving heavy objects.  The examiner noted that the 
Veteran was using a cane for ambulation.  Physical examination 
indicated that the right knee was tender on deep palpation on the 
anterolateral aspect.  Range of motion studies revealed that 
flexion was to 90 degrees, with considerable pain starting at 80 
degrees.  Extension was full, to zero degrees without pain.  
Repetitive exercises reduced flexion to 70 degrees due to pain 
and lack of endurance.  The examiner noted that the right knee 
was stable in terms of normal functioning of the medial and 
lateral collateral ligaments and that of the anterior and 
posterior cruciate ligaments.  The examiner also cited an August 
2006 x-ray of both knees, which revealed osteoarthritis 
bilaterally in the medial compartments and degenerative joint 
disease in the patellofemoral joints, also bilaterally.  The 
examiner's diagnosis was post-traumatic osteoarthritis and 
degenerative joint disease of the right knee.  He stated that the 
Veteran was moderately impaired to his right knee pain.  VA 
treatment records from December 2008 and December 2009 indicate 
consistent symptomatology.  

In January 2010 the Veteran was afforded another VA examination 
for his right knee disability.  During that examination the 
Veteran reported that his right knee has been bothering him more.  
He described the pain as a constant 7-8 out of 10 and indicated 
that there are times even on minimal walking that the pain goes 
up to an 9-10 out of 10.  He stated that the increased pain lasts 
for between 30 minutes and an hour.  He also noted stiffness in 
the morning which lasts for around 30 minutes and that during 
cold weather the pain gets worse.  The Veteran indicated 
extremely increased difficulty with climbing stairs and stated 
that he cannot walk more than 10-15 feet without his right knee 
pain getting progressively worse.  Other reported difficulties 
included getting into the shower, putting on socks and tying his 
shoes.  The Veteran reported that he uses a brace for his right 
knee constantly and that he uses a cane to walk.  Physical 
examination indicated that the Veteran's right knee was more 
swollen than his left.  On palpation there was tenderness in the 
right knee area.  Range of motion studies indicate that flexion 
was to 80 degrees and that extension was to 10 degrees.  Further 
range of motion was not possible due to deformity and pain.  Full 
range of motion was successively repeated without change.  There 
was no movement on application of varus and valgus stress or on 
application of anterior and posterior stress.  The examiner noted 
that on attempting to do McMurray's test the Veteran had 
significant pain.  The examiner also stated that the Veteran had 
a fixed flexion deformity of 10 degrees of the right knee.  The 
final pertinent diagnosis was right knee degenerative joint 
disease.  

VA outpatient treatment records dated in February 2010 show that 
there were no deformities on physical examination of the 
extremities.  In March 2010, there were no changes of the 
legs/feet.  VA treatment records from April 2010 through 
September 2010 indicate continued treatment for knee pain.  
Records from April 2010 indicate that effusion of the right knee 
was noted without active inflammation or erythema.  Tenderness 
and crepitance were also noted.  Records from July 2010 indicate 
flexion of the right knee to 70 degrees.  These records show no 
findings of fixed flexion of the right knee or ankylosis.  In 
September 2010, the examiner stated that there were no changes in 
the Veteran's conditions.  The assessment was that osteoarthritis 
was the Veteran's biggest current limitation as to his right 
knee.  

During the Veteran's October 2010 hearing before a Veterans Law 
Judge the Veteran stated that his knee condition had worsened.  
He indicated that he uses a brace constantly and that he takes 
medication to deal with the pain.  He also reported that he has 
had fluid drawn out of his knee and that he has had cortisone 
shots to deal with the pain.  

After reviewing the entirety of the record the Board finds that 
an evaluation in excess of 30 percent is not warranted for the 
Veteran's right knee disorder.  The current 30 percent rating 
under DC 5262 contemplates marked knee or ankle disability.  
There is no medical evidence to support the higher evaluation 
under that DC since the medical evidence does not demonstrate 
nonunion of the tibia and fibula with loose motion that requires 
a brace.  As such, an increased rating is not warranted by use of 
this DC.  Similarly, the maximum rating under DC 5259 is only 10 
percent, and as such, does not provide for a higher rating.  Both 
DCs contemplate limitation of motion so separate ratings are not 
justified.   See VAOGCPREC 23-97 and VAOGCPREC 9-98 (August 14, 
1998).   However, limitation of motion and instability of the 
knee involve different symptomatology and separate ratings are 
specifically allowed with X-ray evidence of arthritis.  See 
VAOGCPREC 23-97 and VAOGCPREC 9- 98.  Accordingly, the Board will 
now consider those diagnostic criteria.  

During the pendency of the appeal, the Veteran's flexion, at 
worst, was shown to be 70 degrees due to pain and lack of 
endurance (July 2010 VA outpatient treatment report).  The 
greatest degree of loss of extension shown was to 10 degrees 
(January 2010 VA examination), and further range of motion was 
not possible due to the then deformity and pain.   By applying 
DCs 5260 and 5261 and considering the effects of pain, a 0 
percent rating is warranted for limitation of flexion and a 10 
percent rating is warranted for limitation of flexion.   See 
38 C.F.R. § 4.40 (including pain on use or during flare-ups); 
38 C.F.R. § 4.45 (functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint);  VAOPGCPREC 9-98 
(The "claimant's painful motion may add to the actual limitation 
of motion so as to warrant a rating under DC 5260 or DC 5261"). 

It is recognized that the Veteran's knee disability is painful.  
The arthritis is identified as a serious disability.  Given the 
range of motion and objective findings, however, the Board finds 
that the criteria are not met for an assignment of a rating 
greater than 30 percent.  

Separate compensable ratings may also be assigned under 
Diagnostic code 5257, which provides ratings for other impairment 
of the knee that include recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5257 a 10 percent rating will 
be assigned with evidence of slight recurrent subluxation or 
lateral instability of the knee; a 20 percent rating will be 
assigned with evidence of moderate recurrent subluxation or 
lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  The Board notes that none of the medical evidence in 
the claims file indicates that the Veteran has recurrent 
subluxation or lateral instability.  To the contrary, the VA 
examination from October 2008 and January 2010 both reveal that 
the right knee was stable in terms of normal functioning of both 
the medial and lateral collateral ligaments and the anterior and 
posterior cruciate ligaments.

The only other diagnostic code under which a rating in excess of 
30 percent may be assigned is Diagnostic Code 5256.  A rating 
under Diagnostic Code 5256 requires a finding of ankylosis of the 
knee.  At the time of the Veteran's VA examination in January 
2010, the examiner noted on physical examination that the Veteran 
had a fixed flexion deformity of 10 degrees of the right knee.  
Despite this annotation, the examiner did not make any formal 
assessments or diagnoses of ankylosis.  Significantly, the VA 
treatment reports that follow this examination do not demonstrate 
any deformity of the right leg and there are no findings, 
assessments or diagnoses of ankylosis.  As such, the Board 
concludes that the medical evidence of record does not indicate 
that the Veteran has any form of ankylosis.  Accordingly, a 
higher rating is not warranted here.  

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's limitations and symptomatology 
are accounted for in the 30 percent rating.  As such, the Board 
finds that the diagnostic codes for the Veteran's service-
connected knee disability adequately describe the current 
disability level and symptomatology for the Veteran's right knee.  
Therefore, a referral for an extraschedular rating is not 
warranted.  

In sum, there is a preponderance of evidence against the claim 
for a rating in excess of 30 percent for the Veteran's service-
connected right knee disability throughout the appeal period.   
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim 
for a total disability rating by reason of individual 
unemployability due to service-connected disability (TDIU) is 
considered part and parcel of an increased-rating claim when the 
issue of unemployability is raised by the record.  In this case, 
the issue of unemployability is not raised by the record.  The 
record indicates that the Veteran had worked as a restaurant 
manager from the 1980s for about 20 years and is now on Social 
Security.  There is no allegation that his service-connected 
right knee disability has resulted in unemployment.  Therefore, 
consideration of a TDIU is not warranted.   


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied. 

Entitlement to a rating in excess of 30 percent for the Veteran's 
service-connected internal derangement of the right knee, to 
include arthritis, is denied.   



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


